October 26, 2010 VIA EDGAR The United States Securities and Exchange Commission treet, NE Washington, D.C. 20549-4644 Subject: Nationwide Variable Account – II Nationwide Life Insurance Company Post-Effective Amendment No. 28 (File No. 333-103094) CIK Number:0000356514 Ladies and Gentlemen: We are filing on behalf of Nationwide Life Insurance Company (the “Company”) and its Nationwide Variable Account – II (the “Variable Account”) which is registered as a unit investment trust under the Investment Company Act of 1940.In that capacity, and in accordance with Regulation S-T governing electronic filing procedures, we submit for filing pursuant to Rule 485(b) under the Securities Act of 1933 (the “1933 Act”): 1. One complete copy of Post-Effective Amendment No. 28 to the Variable Account’s Registration Statement (the “Post-Effective Amendment”); and 2. One copy of a power of attorney authorizing certain officers of the Company to take various actions on behalf of the Company and the Variable Account, including the execution of registration statements.An original power of attorney is on file with the Company. Any other changes are either non-material, or material with the intent of providing clearer disclosure in a consistent format, and are intended to improve overall disclosure.Changes since Post-Effective Amendment No. 27 are noted in the "electronic redlined" copies. This Post-Effective Amendment shall be effective on November 1, 2010 pursuant to Rule 485(b) under the 1933 Act.The Company has prepared and reviewed this Post-Effective Amendment.It is our opinion that the Post-Effective Amendment does not contain disclosures that render it ineligible to be effective pursuant to Rule 485(b) under the 1933 Act. The United States Securities and Exchange Commission October 26, 2010 Page 2 Please contact me direct at (614) 677-8683 if you have any questions regarding this filing. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ KEITH W. HINZE Keith W. Hinze Assistant General Counsel
